SANDERS, Justice
(dissenting).
Louisiana Public Service Commission Order Number 6993, issued June 30, 1956, as amended, provides in part:
“It Is, Therefore, Ordered:
“1. That Southern Bell Telephone and Telegraph Company shall reduce its annual gross interstate operating revenues in the amount of $3,940,000-00.
“2. This reduction shall be accomplished in the following manner:
“Effective September 1, 1956, all public telephone pay station rates shall be reduced from ten cents (10^) to five cents (5‡) per local call.
“Effective August 1, 1956, all intrastate toll rates and charges shall be subject to a discount of 20 per cent per call.”
The district court found that the plaintiff, Southern Bell Telephone and Telegraph Company, had actually made an annual reduction of earnings in excess of $3,-940,000. This is conceded in the majority opinion.
In my opinion, the plaintiff has fully complied with the order. It is true that the amount of $3,940,000 was computed on a test year basis, but when it was incorporated in the order without qualification, it was thereby given a prospective application for the effective term of the order. It is clear that the primary emphasis of the order was on the amount of the reduction. The method was subordinate to the result. The annual reduction is controlling.
Moreover, I do not construe the order as applicable to inter-connection contracts with independent companies. No express reference to these contracts is contained in the order. Southern Bell does not receive payments under them on a per-call basis. Joint rates were not properly before the Commission at the time of the order, nor were the independent companies parties to the proceeding.
The order of August 8, 1960, does not command a reduction of 20 per cent per call as did the original order. Instead, it orders the refund of “20 per cent of all intrastate toll rates and charges collected by independent connecting companies for the use of Southern Bell exchange and toll line equipment * * Thus, a new and additional reduction has been ordered under the guise of the original order.
For the reasons assigned, I respectfully dissent.